Name: Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession
 Type: Regulation
 Subject Matter: trade policy;  European construction;  plant product;  Europe
 Date Published: nan

 No L 362/ 38 Official Journal of the European Communities 27 . 12 . 90 COUNCIL REGULATION (EEC) No 3659/90 of 11 December 1990 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession THE COUNCIL OF THE EUROPEAN COMMUNITIES , provisions for the common organization of the market in cereals and rice in Portugal ( J ) is applied , to dispose of national production, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION: Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Article 1 Having regard to the proposal from the Commission, The supplementary trade mechanism provided for in Article 249 of the Act of Accession shall apply from 1 January 1991 to 31 December 1995 to the products listed in the Annex hereto and imported into Portugal , on the terms set out in Articles 250 , 251 and 252 of the Act .Whereas Article 286 (2) of the Act of Accession provides that the supplementary trade mechanism (STM) may be applied from 1 January 1991 until 31 December 1995 to products subject to transition by stages ; whereas Article 286 (2) also stipulates that the list of products subject to the STM must be drawn up before the end of the first stage ; However , with regard to common wheat , barley , maize and rice , the supplementary trade mechanism shall apply only during those periods which are sensitive as regards the marketing of Portuguese production , as determined according to the procedure provided for in Article 26 of Regulation (EEC) 2727 / 75 (2 ), as last amended by Regulation (EEC) No 1340/ 90 (3 ), or in Article 27 of Regulation (EEC) No 1418 / 76 (4), as last amended by Regulation (EEC) No 1806 / 89 ( 5 ). Whereas the STM should be applied to exports of certain products to Portugal ; whereas to that end the aforementioned list should include live bovines , production of which in the Azores makes it advisable to monitor imports , and products of the pigmeat sector for the period needed to eradicate African swine fever , in view of the market consequences of the presence of the disease in Portugal ; whereas imports of a number of products in the poultry sector and in the beef and veal sector should also be subject to monitoring under the STM, until Portuguese production has reached the same level of profitability as in other Member States; Article 2 As part of the annual report on the operation of the supplementary trade mechanism, the Commission will examine any amendments which , as a result of developments in trade, may be made to the list of the products listed in the Annex and will present , should this prove appropriate , the necessary proposals to the Council . Whereas the difficulties in the fruit and vegetables sector caused by the over-rapid increase in exports to the Portuguese market from other Member States make it advisable to apply the STM to these products as well ; whereas the sensitivity of the Portuguese market to certain milk products also justifies their inclusion in the said list ; Article 3 This Regulation shall enter into force on the third day following that its its publication in the Official Journal of the European Communities . Whereas , bearing in mind the structural situation and the localization of the production and processing of common wheat , barley , maize and rice in Portugal , application of the STM to these products , limited to the periods which are sensitive as regards the marketing of Portuguese production , is likely to make it easier , when Council Regulation (EEC) No 3653 / 90 introducing transitional (*) See p. 28 of this Official Journal . ( 2 ) OJ No L 281 , 1 . 11.1975 , p. 1 . ( 3 ) OJ No L 134 , 28 . 5 . 1990 , p. 1 . ( 4) OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 5 ) OJ No L 177 , 24 . 6 . 1989 , p. 1 . 27. 12 . 90 Official Journal of the European Communities No L 362 /39 This regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990 For the Council The President V. SACCOMANDI No L.362/40 Official Journal of the European Communities 27. 12 . 90 ANNEX 1 . MILK AND MILK PRODUCTS CN code Description Milk and cream, not concentrated nor containing added sugar or other sweetening matter: 0401 10 10 Of a fat content, by weight , not exceeding 1 % , in immediate packings of a net content not exceeding two litres 0401 2011 Of a fat content, by weight, exceeding 1 % , but not exceeding 3 % , in immediate packings of a net content not exceeding two litres 0401 20 91 Of a fat content, by weight, exceeding 3 % , but not exceeding 6% , in immediate packings of a net content not exceeding two litres 0406 90 21 Cheddar 0406 90 23 Edam 0406 90 77 Danbo, fontal , ontina , fynbo , gouda, havarti , maribo, samso ^ 0406 90 79 Esrom, italico , kernhem, saint-nectaire , saint-paulin en taleggio 2. BOVINES CN code Description ' ex 0102 90 Live domestic bovine animals, other than pure-bred breeding animals and animals for bull-fighting (carcase weight in tonnes) 0201 Meat of bovine animales, fresh or chilled (carcase Weight in tonnes) 0202 Meat of bovine animals, frozen (carcase , weight in tonnes) 3 . FRUIT AND VEGETABLES CN code Description 0703 10 19 Onions 0703 20 00 Garlic 0805 10 Oranges ex 0808 10 Apples other than cider apples 27 . 12 . 90 Official Journal of the European Communities No L 362 /41 4. PIGS AND PIGMEAT CN code Description 0103 Live swine: \  Other : ex 0103 91   Weighing less than 50 kg: 0103 91 10    Domestic species ex 0103 92   Weighing 50 kg or more: l    Domestic species : 0103 9211 Sows having farrowed at least once , of a weight of not less than 160 kg 0103 92 19     Other 0203 / Meat of swine, fresh , chilled or frozen I  Fresh or chilled: ex 0203 11   Carcases and half-carcases : 0203 11 10    Of domestic swine ex 0203 12 Hams, shoulders and cuts thereof, with bone in:    Of domestic swine: 0203 1211     Hams and cuts thereof 0203 12 19     Shoulders and cuts thereof ex 0203 19   Other :    Of domestic swine: 0203 1911     Fore-ends and cuts thereof 0203 19 13     Loins and cuts thereof 0203 19 15     Bellies ( streaky) and cuts thereof I     Other: 0203 19 55      Boneless 0203 19 59      Other I  Frozen : ex 0203 21   Carcases and half-carcases : 0203 21 10    Of domestic swine ex 0203 22   Hams, shoulders and cuts thereof, with bone in: l    Of domestic swine: 0203 22 11     Hams and cuts thereof 0203 22 19     Shoulders and cuts thereof ex 0203 29 Other: I    Of domestic swine: 0203 2911   Fore-ends and cuts thereof 0203 29 13     Loins and cuts thereof 0203 29 15     Bellies ( streaky) and cuts thereof     Other: 0203 29 55      Boneless 0203 29 59      Other 5 . EGGS CN code Description 0407 00 11 Eggs for hatching, of hens , turkeys or geese ex 0407 00 19 Eggs for hatching, hens 0407 00 30 Eggs other than for hatching, hens No L 362/42 Official Journal of the European Communities 27 . 12 . 90 6 . POULTRY CN code Description 0105 11 00 0105 19 10 0105 91 00 Live fowls of the species Gallus domesticus, weighing not more than 185 grams Live geese and turkeys , of domestic species, weighing not more than 185 grams Live fowls of the species Gallus domesticus, weighing more than 185 grams Poultry of heading No 0105 , not cut in pieces , fresh or chilled, known as '70 % chickens', '65 % chickens' or 'chickens otherwise presented' 0207 10 15 0207 10 19 0207 21 10 0207 21 90 0207 10 31 0207 10 39 Turkeys, not cut in pieces , fresh or chilled , known as '80 % turkeys', '73 % turkeys' or 'turkeys otherwise presented' 0207 22 10 0207 21 90 0207 39 13 0207 41 11 Halves or quarters of fowls of the species Gallus domesticus, fresh , chilled or frozen Halves or quarters of turkeys, fresh , chilled or frozen0207 39 33 0207 42 11 . 7. RICE CN code Description 1006 10 Rice in the husk (paddy):    Other 1006 10 21     Round grain 1006 10 23     Medium grain     Long grain : 1006 10 25 - - - - - Of a length /width ratio greater than 2 but less than 3 1006 10 27      Of a length/width ratio equal to or greater than 3    Other: 1006 10 92     Round grain: 1006 10 94     Medium grain :     Long grain : 1006 10 96      Of a length/width ratio greater than 2 but less than 3 1006 10 98      Of a length/width ratio equal to or greater than 3 1006 20  Husked (brown) rice:   Parboiled: 1006 20 11    Round grain 1006 20 13    Medium grain    Long grain: 1006 20 15      Of a length/width ratio greater than 2 but less than 3 1006 20 17      Of a length/width ratio equal to or greater than 3 /   Other: 1006 20 92    Round grain 1006 20 94    Medium grain l    Long grain 27. 12 . 90 Official Journal of the European Communities No L 362/43 CN code Description 1006 20 96     Of a length/width ratio greater than 2 but less than 3 ' 1006 20 98   Of a length /width ratio equal to or greater than 3 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed:   Semi-milled rice :    Parboiled : 1006 30 21   Round grain 1006 30 23     Medium grain     Long grain : 1006 30 25 Of a length /width ratio greater than 2 but less than 3 1006 30 27      Of a length/width ratio equal to or greater than 3 I    Other: 1006 30 42     Round grain 1006 30 44     Medium grain     Long grain : 1006 30 46      Of a length/width ratio greater than 2 but less than 3 1006 30 48      Of a length/width ratio equal to or greater than 3   Wholly milled rice : \    Parboiled: 1006 30 61     Round grain 1006 30 63     Medium grain l     Long grain: 1006 30 65      Of a length/width ratio greater than 2 but less than 3 1006 30 67      Of a length/width ratio equal to or greater than 3 l    Other: 1006 30 92     Round grain 1006 30 94     Medium grain     Long grain : 1006 30 96      Of a length /width ratio greater than 2 but less than 3 1006 30 98      Of a length /width ratio equal to or greater than 3 8 . CEREALS CN code Description 1001 Wheat and meslin : 1001 90  Other:   Other spelt, common wheat and meslin 1001 90 99    Other 1003 00 Barley: 1003 00 90  Other 1005 Maize: 1005 90 00  Other